Citation Nr: 0119116	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1952 and from January 1953 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, wherein the RO granted service connection for 
degenerative arthritis of the knees and a 10 percent 
evaluation was assigned effective August 26, 1996.  The 
veteran filed a timely notice of disagreement to this action.  
By a rating decision dated in June 2000 the RO increased the 
evaluations of the veteran's bilateral knee disability to 10 
percent for each knee, effective December 15, 1999, and 
assigned a temporary total convalescent rating under 
38 C.F.R. § 4.30 (2000) for the right knee effective April 7, 
2000, followed by a schedular evaluation of 10 percent, 
effective June 1, 2000.  Thereafter the veteran continued his 
appeal.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran contends that his service-connected bilateral 
knee disabilities are more disabling than reflected in the 10 
percent evaluations.  In a statement dated in July 2000 he 
stated that his mobility is very limited due to his multiple 
surgeries.  A rating action in June 2000 awarded the veteran 
separate 10 percent evaluations for each knee.  The rating 
was effective following the assignment of a temporary total 
rating from April 7, 2000, to May 31, 2000, pursuant to right 
knee surgery in April 2000.  The assignment of the 10 percent 
rating for the right knee was not based on reexamination of 
the right following the surgery.

Since the veteran has not undergone a VA examination since 
the most recent operation that was performed in April 2000, 
another examination is necessary to ascertain the impact, if 
any, that his most recent operation has had on his knee 
disabilities.

Additionally, the RO's duty to assist includes requesting the 
ongoing treatment records while an appeal is pending.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records after May 1999 should be 
requested from the veteran's physician.

As a final matter, the Board notes that the veteran is in 
disagreement with the initial evaluations assigned for his 
service-connected bilateral knee disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between the veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction - consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  Staged ratings allow for the assignment of separate 
ratings for separate periods of time based on the facts 
found.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for his knees 
since May 1999.  After securing the 
necessary release, the RO should obtain 
and associate with the claims folder any 
documents not already associated with the 
claims file.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his bilateral 
knee disabilities.  The claims file must 
be made available to and reviewed by the 
orthopedist prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The physician 
must specifically and fully describe for 
the record all signs and symptoms 
associated with the service-connected 
knee disabilities.  All indicated X-ray 
examinations and special studies should 
be conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
orthopedic examiner should be asked to 
describe separately for each knee any 
pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's service-
connected disabilities; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or upon repeated 
use of the left and right knees.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



